
	

114 HR 4015 IH: Cardiomyopathy Health Education, Awareness, Risk Assessment, and Training in the Schools (HEARTS) Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4015
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title III of the Public Health Service Act to authorize and support the creation of
			 cardiomyopathy education, awareness, and risk assessment materials and
			 resources by the Secretary of Health and Human Services through the
			 Centers for Disease Control and Prevention and the dissemination of such
			 materials and resources by State educational agencies to identify more
			 at-risk families.
	
	
 1.Short titleThis Act may be cited as the Cardiomyopathy Health Education, Awareness, Risk Assessment, and Training in the Schools (HEARTS) Act of 2015.
		2.Materials and resources to increase education and awareness of cardiomyopathy among school
 administrators, educators, and familiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:
			
				399V–6.Materials and resources to increase education and awareness of cardiomyopathy among school
			 administrators, educators, and families
 (a)Materials and resourcesNot later than 18 months after the date of the enactment of this section, the Secretary, in conjunction with the Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) and in consultation with national patient advocacy and health professional organizations expert in all forms of cardiomyopathy, shall develop public education and awareness materials and resources to be disseminated to school administrators, educators, school health professionals, coaches, families, and other appropriate individuals. The materials and resources shall include—
 (1)background information to increase education and awareness of cardiomyopathy among school administrators, educators, and families;
 (2)a cardiomyopathy risk assessment worksheet for use by parents, guardians, or other caregivers; (3)guidelines regarding the placement of automated external defibrillators in schools and child care centers;
 (4)training information on automated external defibrillators and cardiopulmonary resuscitation; and (5)recommendations for how schools and child care centers can develop and implement a cardiac emergency response plan.
 (b)Development of materials and resourcesThe Secretary, through the Director, shall develop and update as necessary and appropriate the materials and resources under subsection (a) and, in support of such effort, the Secretary is encouraged to—
 (1)establish an advisory panel composed of— (A)representatives from multiple national patient advocacy organizations and medical professionals expert in all forms of cardiomyopathy;
 (B)a representative from the Centers for Disease Control and Prevention; and (C)representatives from other relevant Federal agencies; and
 (2)engage in a memorandum of understanding or cooperative agreement with a national nonprofit advocacy organization expert in all forms of cardiomyopathy.
 (c)Dissemination of materials and resourcesNot later than 30 months after the date of the enactment of this section, the Secretary, through the Director, shall disseminate the materials and resources under subsection (a) in accordance with the following:
 (1)Distribution by State education agenciesThe Secretary shall make available such materials and resources to State educational agencies to distribute—
 (A)to school administrators, educators, school health professionals, coaches and parents, guardians, or other caregivers, the cardiomyopathy education and awareness materials and resources under subsection (a);
 (B)to parents, guardians, or other caregivers, the cardiomyopathy risk assessment worksheet described in subsection (a)(2); and
 (C)to school administrators and school health professionals, the— (i)guidelines described in subsection (a)(3);
 (ii)training information described in subsection (a)(4); and (iii)recommendations described in subsection (a)(5).
 (2)Dissemination to health departments and professionalsThe Secretary shall make available such materials and resources to State and local health departments, pediatricians, hospitals, and other health professionals, such as nurses and first responders.
						(3)Posting on website
							(A)CDC
 (i)In generalThe Secretary, through the Director, shall post the materials and resources developed under subsection (a) on the public Internet website of the Centers for Disease Control and Prevention.
 (ii)Additional informationThe Director is encouraged to maintain on such public Internet website such additional information regarding cardiomyopathy as deemed appropriate by the Director.
 (B)State education agenciesState educational agencies are encouraged to create public Internet webpages dedicated to cardiomyopathy and post the materials and resources developed under subsection (a) on such webpages.
 (d)Report to CongressNot later than 1 year after the date of the enactment of this section, and annually thereafter, the Secretary shall submit to Congress a report identifying the steps taken to increase public education and awareness of cardiomyopathy as outlined under this section.
 (e)DefinitionsFor purposes of this section: (1)CardiomyopathyThe term cardiomyopathy means a rare heart condition, which is a disease of the heart muscle (myocardium)—
 (A)the symptoms of which may vary from case to case, including— (i)in some cases, the presentation of no symptoms (asymptomatic); and
 (ii)in many cases, the symptoms of a progressive condition that may result in an impaired ability of the heart to pump blood, fatigue, irregular heart-beats (arrhythmia), and, potentially, sudden cardiac death or heart failure; and
 (B)the recognized types of which include dilated, hypertrophic, restrictive, ar­rhyth­mo­gen­ic right ventricular dysplasia, and left ventricular noncompaction.
 (2)School administratorsThe term school administrator means a principal, director, manager, or other supervisor or leader within an elementary school or secondary school (as such terms are defined under section 9101 of the Elementary and Secondary Education Act of 1965), State-based early education program, or child care center.
 (3)SchoolsThe term school means an early education program, child care center, or elementary school or secondary school (as such terms are so defined).
 (4)National nonprofit advocacy organizations expert in all forms of cardiomyopathyThe term national nonprofit advocacy organizations expert in all forms of cardiomyopathy means organizations that provide support services to families or fund research, and work to increase public awareness and education regarding all types of cardiomyopathy.
 (f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $1,000,000 for fiscal year 2016, $750,000 for fiscal year 2017, and $500,000 for each of fiscal years 2018 through 2020..
		
